DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Final Office action is in reply to the amendments filed on 3/12/2021. Claim 1 and 39 have been cancelled. Claims 44 and 45 have been added. Claims 2-38 and 40-45 are currently pending and have been examined.

Double Patenting


The rejection of Claims 2-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 10,482,476, and over claims 1-41 of U.S. Patent No. 9,576,293 is withdrawn, due to the Terminal Disclaimer (TD) filed by Applicant on 3/12/2021 (TD Approved 3/19/2021). 

Claim Rejections - 35 USC § 101






35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 2-38 and 40-45 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).








Claims 2-38 and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2-38 and 40-45 are directed to matching an entity with tangible benefits; specifically, the independent claims recite the following elements: 
receiving at least a sub-set of an entity's demographic, geographic, and psychographic data, (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider, and (iii) the benefit provider's data; (Certain methods of organizing human activity and Mental processes)  
storing (i) the entity's data, (ii) the benefit data, and (iii) the benefit provider's data; (Certain methods of organizing human activity and Mental processes)  
inputting at least the entity's data and the benefit data; (Certain methods of organizing human activity and Mental processes)  
analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the benefit provider's benefit; 3 (Mathematical concepts, Certain methods of organizing human activity, and Mental processes)  
generating a message to inform the entity of the availability of the benefit; (Certain methods of organizing human activity and Mental processes)  
anytime thereafter, receiving data indicating that entity is at a different geographic location; (Certain methods of organizing human activity and Mental processes)  
generating a new message to inform the entity of at least one different benefit which was not previously but is now available to entity due at least in part to entity's different geographic location; (Certain methods of organizing human activity and Mental processes)  
wherein at least one of the first, initial benefit data type and the second, different benefit data type is / are from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or (Certain methods of organizing human activity)  


The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations for gathering, processing, saving, and transmitting data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 112

















The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



















Claims 2, 15, 21, 23, 25, 34, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claims contain subject matter (Shown in bold below) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 2, “…wherein geographic location is determined using GPS.”
Claim 15, “wherein geographic location is determined using a wireless local area network (WLAN) instead of GPS.”  Negative limitation not supported
Claim 21, “wherein physical proximity is determined using GPS.”
Claim 23, “…wherein physical proximity is determined using GPS or WLAN. “
Independent Claim 25, “…wherein physical proximity is determined using GPS or a wireless local area network (WLAN).”
Independent Claim 34, “a computing device comprising: a GPS device containing a graphical user interface (GUI); a memory; a processor; an Internet communication link; the processor to provide a selected benefit to the GUI; wherein the benefit is selected based at least in part on the physical proximity of the GPS device to a benefit provider; wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free; wherein physical proximity is determined using a GPS.”
Claim 42, “wherein physical proximity is determined using GPS.”










The Examiner suggests the Applicant amend the claims above to remove the subject matter that does not contain support in the specification/ drawings (priority application 60/211,228); or the Applicant can provide the Examiner with specific areas of support within the specification/ drawings (priority application 60/211,228).
The Examiner requests that Applicant provide support for any future claim amendments. 
In order to expedite prosecution, the new claims have been examined in full below, in the chance that the claim amendments are in fact supported.

While, the Applicant did attempt to provide support for certain elements of the claims (Applicant Response, 3/12/2021), the sited paragraph numbers (w/o page numbers) are difficult to follow, as the priority document (60/211,228) does not contain paragraph numbers.
The Applicant makes the following argument (Addendum to arguments submitted 3/12/21) in regards to support for the claimed GPS (Global Positioning System) element:
“While it is true that the instant disclosure does not expressly mention or discuss the GPS system, given the combination of the detailed, comprehensive disclosure of the instant invention / patent family (including their two Provisionals) with the knowledge of the art by the year 2000; the claiming of GPS with its associated devices are implicitly and / or inherently both supported and enabled. See, e.g., MPEP 2361(B) and its associated court decisions: There is no in haec verba requirement; as newly added claims or claim limitations may be readily supported in the specification(s) through express, implicit, or inherent disclosure.”
However, from the same MPEP 2361 section: “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” In other words, there still needs to be support of some kind.  Applicant doesn’t point to anything in the specification that serves to inherently or implicitly support GPS.    
The Applicant is correct that GPS technology was available in the year 2000; however, the Applicant’s specification fails to provide any clue that GPS was inherently or implicitly indicated or provided for, particularly in the role claimed in this particular invention.  While it may be possible that some form of GPS might have been in some versions of the list of hardware mentioned, it was not inherent (100% had to be there) or implicit.  The specification also mentions “user-specified location” (Specification Pg.9), which implies that the user location was entered by the user himself or it was retrieved from a user profile.  Applicant’s argument doesn’t actually show any inherency/implicit disclosure in the specification. 
Furthermore, Applicant’s enablement argument is a non sequitur, as the rejection is a 35 U.S.C. 112, first paragraph, written description/new matter rejection, and the Applicant’s arguments about the Wands factors and being able to “make or use” are not relevant to new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:








Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
The Applicant has amended Claim 4 to now read: 
“wherein at least one of the benefits entity would otherwise qualify for is not sent to the web-enabled mobile device.”   
However, the Examiner is unclear how the determination is made for sending or not sending the entity-qualified benefits to the entity.

Claim Rejections - 35 USC § 102








The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-26, 28-35, 37-38, and 40-45 are rejected under 35 U.S.C. 102(e) as being anticipated by KERNAHAN (US 2002/0128903 A1).
As per independent Claim 2, Kernahan discloses a technology and computing improving, tangible, non-abstract benefit system (See at least Fig.1) comprising: receiving in at least one physical memory device and via a network (i) at least a sub-set of an entity's demographic, geographic, and psychographic data (See at least Fig.15-15A, User registration data; and Para 0124-0128), (ii) benefit with at least one data entry device in electronic communication with the processing device (See at least Figs.15A-17); said processing device analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the benefit provider's benefit (See at least Figs.1-5, Para 0037, Para 0042, and Claim 22); 3generating a message to a web-enabled mobile device to inform the entity of the availability of the benefit (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); anytime thereafter, receiving data indicating that entity is at a different geographic location (See at least Figs.1-5 and Para 0149, System runs in a loop constantly receiving user geographic location); generating a new message to the web-enabled mobile device to inform the entity of at least one different benefit which was not previously but is now available to entity due at least in part to entity's different geographic location (See at least Figs.1-5, System is a loop for multiple merchants, consumers, and geographic locations); wherein at least one of the first, initial benefit and the second, different benefit is / are from the group consisting of: rebate, voucher, certificate, discount (See at least Fig.7, Claim 1), giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Fig.17 and Par 0104); wherein geographic location is determined using GPS (See at least Para 0149, “…a Global Position System (“GPS”) unit that automatically updates the consumer's current location. A suitable GPS unit is Earthmate™ made by DeLorme of Yarmouth, Me.”).
As per Claim 3, Kernahan discloses that “…advertising fees for the merchants can be base on the number of times a coupon is displayed, activated, and redeemed.” (Abstract); Furthermore, wherein at least one of the benefits is paid for on a per thousand page views basis, is admitted prior art (60/211228, Specification, Pg.82, admitted prior art of iVillage). Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).
As per Claim 4, Kernahan discloses wherein at least one of the benefits entity would otherwise qualify for is not sent to the web-enabled mobile device (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146).  
As per Claim 5, Kernahan discloses wherein the web-enabled mobile device is a web-enabled phone (See at least Para 0006, Wireless data phone technology disclosed for receiving consumer data; further data incorporated by reference to article).  
As per Claim 6, Kernahan discloses wherein a map and / or directions to at least one benefit provider is generated to the entity's web-enabled mobile device (See at least Para 0059-0060, PDA; and Para 0147-0151, Map Application).  
As per Claim 7, Kernahan discloses further comprising the availability of a communication connection between at least one benefit provider and the web-enabled mobile device (See at least Fig.1, and Para 0050, both Merchant and Consumer connection to internet and email capability disclosed, in the least email would be available between the two).  
As per Claim 8, Kernahan discloses wherein at least one of the benefits is printable* (Digital System disclosed by Kernahan is meant to be an advancement to paper coupons (Para 0007); However, the generated Coupon is simply data transmitted and displayed on the device (Fig.17), and could be printed if the user hooked the device up to a printer). 
*Please note:


“For”
See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968)(where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.”
b.	“-Able”
See e.g.  In re Collier, 158 USPQ 266, 267-68 (CCPA 1968)(where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements....  “[t]he ferrule or connector member is crimpable but not required, structurally, to be crimped ....  These cannot be regarded as structural limitations and therefore not as positive limitations in a claim directed to structure. They cannot therefore be relied on to distinguish from the prior art.”)
Functional recitation(s) have been considered but given less patentable weight because they fail to add any steps and are thereby regarded as intended use language.  A recitation of the intended use of the claimed invention must result in additional steps.  See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).
As per Claim 9, Kernahan discloses wherein the web-enabled mobile device is a touch screen web-enabled mobile device
As per Claim 10, Kernahan discloses wherein at least one benefit is shared with at least one other entity via the system (See at least Para 0036, Coupon exchangeable, Para 0081-0083, Use Tracking).  
As per Claim 11, Kernahan discloses wherein, through the aggregation of the entity with at least one additional entity, all the aggregated entities qualify for an improvement in the terms and / or conditions of at least one benefit (See at least Para 0036, 0085-0088, Control Data – Terms and conditions).  
As per Claim 12, Kernahan discloses further including entity identification data (See at least Figs.15A).  
As per Claim 13, Kernahan discloses wherein at least one benefit provided by at least one benefit provider is received directly into the system (See at least Figs. 13-13A).  
As per Claim 14, Kernahan discloses wherein at least one benefit provided by at least one benefit provider is received into the system from a third-party intermediary acting on behalf of at least one benefit provider (See at least Para 0079).  
As per Claim 15, Kernahan discloses wherein geographic location is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167).
As per independent Claim 16
As per Claim 17, Kernahan discloses wherein a map and / or directions to the benefit provider is displayed on the GUI (See at least Fig.17 and Para 0147-0151 and Para 0154-0155, Map Application).   
As per Claim 18, Kernahan discloses wherein a notification of the availability of a new benefit; is sent to the web-enabled mobile device. (See at least Fig.8, Available display notification).   
As per Claim 19, Kernahan discloses wherein the benefit is discontinued being displayed on the GUI as a result of the web-enabled device no longer being in physical proximity to the benefit provider (See at least Para 0013, 0076, Coupon linked to geographic location; Para 0036, proximity invoked; See also Para 0159, coupon linked to isles in a store).  
As per Claim 20, Kernahan discloses wherein, as the result of one or more changes to the entity's demographic and /or psychographic criteria data, a different benefit is displayed on the GUI (See at least Figs.1-4 and 15-15A, Para 0037, Para 0042, Para 0154-0155; and Claims 22-24, Automated system runs on a loop, If a customer registration data changes, so would the coupon data provided/ displayed).
As per Claim 21, Kernahan discloses wherein physical proximity is determined using a GPS (See at least Para 0039 and Para 0149).  
As per Claim 22, Kernahan discloses wherein physical proximity is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, and Para 0148).  
As per Claim 23, Kernahan discloses wherein, at least in part as the result of the web-enabled mobile device coming into the physical proximity of a different benefit provider, a different benefit is displayed on the GUI; wherein physical proximity is determined using GPS or WLAN (See at least Para 0149 and 0168).  
As per independent Claim 24, Kernahan discloses a computer program product stored on a computer readable medium including executable instructions that when executed by at least one processor performs functions comprising: maintaining a database for benefit providers (See at least Figs. 6-12 and Para 0161-0165), said database including: at least one benefit listing, where the benefit listing 
As per independent Claim 25, Kernahan discloses a benefit system comprising: at least one processor and one graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to in real or near real time: determine that a web-enabled mobile device associated with a user is within physical proximity of a benefit provider (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)); post a benefit from the benefit provider to the GUI of the web-enabled mobile device (See at least Fig.17; Para 0154-0155); user as a result of the user meeting the specified qualification(s) and eligibility requirement(s) as established by the benefit provider (See at least Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); 9wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount (See at least Fig.7, Claim 1), giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Figs.1-4 and 14A, Para 0007 and Para 0035-0037); wherein physical proximity is determined using GPS (See at least Para 0149) (Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C:  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”).
 As per Claim 26, Kernahan discloses wherein the benefit provider is notified of the acceptance of the benefit (See at least Para 0042, Proof of Advertising; Para 0105-0107 and Para 0146).  
As per Claim 28, Kernahan discloses wherein a benefit application form is posted to the GUI of the web-enabled mobile device. (See at least Fig.13-13A, Merchant registration; Fig.14-14A, Coupon/Benefit Registration; Figs.15-15A, Consumer registration for benefits).  
As per Claim 29, Kernahan discloses wherein a map and / or directions to the benefit provider is / are posted to the GUI (See at least Para 0147-0151, Map Application).   
As per Claim 30, Kernahan discloses further comprising the availability of a communication connection between the benefit provider and the web-enabled mobile device (See at least Fig.1, and Para 0050, both Merchant and Consumer connection to internet and email capability disclosed, in the least email would be available between the two).   
As per Claim 31, Kernahan discloses wherein the posted benefit is received into the system directly via a network (See at least Figs. 13-13A).   
As per Claim 32, Kernahan discloses wherein the posted benefit is received into the system from a third-party intermediary acting on behalf of the benefit provider via a network (See at least Para 0079).  
As per Claim 33, Kernahan discloses wherein the posted benefit is printable* (Digital System disclosed by Kernahan is meant to be an advancement to paper coupons (Para 0007); However, the generated Coupon is simply data transmitted and displayed on the device (Fig.17), and could be printed if the user hooked the device up to a printer). 
As per independent Claim 34, Kernahan discloses a computing system comprising: a GPS device (See at least Para 0149) containing a graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); a memory (See at least Fig.4); a processor (See at least Fig.4); an Internet communication link (See at least Fig.1); the processor to provide a selected benefit to the GUI (See at least Fig.17; Para 0154-0155); wherein the benefit is selected based at least in part on the physical proximity of the GPS device to a benefit provider  (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)); wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount (See at least Fig.7, Claim 1), giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free; wherein physical proximity is determined using a GPS (See at least Para 0149).  
As per Claim 35, Kernahan discloses further comprising the processor providing to the GUI a map and / or directions to the benefit provider (See at least Para 0147-0151, Map Application).   
As per Claim 37, Kernahan discloses wherein, as the result of one or more changes to an entity's demographic and / or psychographic criteria data, a different selected benefit is provided to the GUI (See at least Figs.1-4 and 15-15A, Para 0037, Para 0042, Para 0154-0155; and Claims 22-24, Automated system runs on a loop, If a customer registration data changes, so would the coupon data provided/ displayed).
As per Claim 38, Kernahan discloses wherein, as the result of the computing device coming into the physical proximity of a different benefit provider, a different selected benefit is provided to the GUI (See at least Figs.1-4 and 17, Para 0037, Para 0042, Para 0154-0155; and Claims 22-24, Automated system runs on a loop, As customer moves, geographic data would change, and so would the coupon data provided/ displayed).  
As per Claim 40, Kernahan discloses wherein the benefit provider is notified of the acceptance of the benefit. (See at least Figs. 9-12, Benefit use tracking; See also Para 0105-0107).  

As per independent Claim 41, Kernahan discloses a system comprising: at least one graphical user interface (GUI) (See at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed); at least one central processing unit (CPU) processor (See at least Fig.4, Para 0043-0050); a database or server that maintains statistics relating to preset benefit messages downloaded by users of one or more mobile web-enabled devices (See at least Figs. 6-12, Para 0085-0088, and Para 0161-0163); 12an Internet communication link (See at least Figs.1-4); at least one storage device in communication with the at least one CPU processor, the at least one storage device including instructions that, when executed by the at least one CPU processor (See at least Figs.1-4), enable the performance of a CPU executed method comprising: storing in the at least one storage at least one benefit message for display on the GUI(s) of one or more mobile web-enabled devices (See at least Figs 1-4 and 17); wherein the benefit message(s) is/ are selected for GUI display based at least in part on the physical proximity of the one or more mobile web-enabled device(s) to a benefit provider (See at least Para 0007, Customization based on user interest and geography; Para 0036, Such coupons can be proximity invoked (depending on the location of the consumer relative to the merchant)); wherein the benefit(s) is / are from the group consisting of: discount (See at least Fig.7).
As per Claim 42, Kernahan discloses wherein physical proximity is determined using GPS (See at least Para 0149).   
As per Claim 43, Kernahan discloses wherein physical proximity is determined using a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, 0050, and Para 0148, Kernahan discloses the same support for a wireless local area network (WLAN) as Applicant).  

As per new independent Claim 44, Kernahan discloses a benefit system comprising: receiving in at least one physical memory device and via a network (i) at least a sub-set of an entity's demographic, geographic, and psychographic data (See at least Fig.15-15A, User registration data; and Para 0124-0128), (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121), and (iii) the benefit provider's data (See at least Figs.1-5 and 13-13A, Para 0102-0103, Para 0110-0116); storing in at least one physical memory device (i) the entity's data, (ii) the benefit data, and (iii) the benefit provider's data (See at least Para 0114, 0121, and 0128); inputting the entity's data, benefit data, and benefit provider's data into a processing device with at least one data entry device in electronic communication with the processing device (See at least Figs.15A-17); said processing device analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the ; wherein the benefit is received into the system from a third-party intermediary acting on behalf of the benefit provider (See at least Para 0079); wherein the benefit provider incurs a cost for the delivery of their benefit message to the web-enabled mobile device (See at least Abstract, “In addition, advertising fees for the merchants can be base on the number of times a coupon is displayed, activated, and redeemed.”; See also Figs.6-12, Para 0088-0092, Coupon Control Data; Para 0161-0163); wherein the entity does not pay for system access and use (See at least Abstract, Consumer does not pay advertising fee).
As per new Claim 45, Kernahan discloses wherein physical proximity is determined using either GPS or WLAN; and wherein the benefit provider is notified of the acceptance of the benefit (See at least Para 0149).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
a. A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kernahan in view of Walker et al. (US 8,784,198 B2).
As per Claim 27, Kernahan discloses wherein the user qualifies for either an improvement in the terms and/or conditions of the benefit; or for at least one additional benefit; through the aggregation of the user with at least one additional user (See at least Para 0085-0088).   
However, the analogous art of Walker (See at least Abstract and C17L42-C18L20) discloses wherein the user qualifies for either an improvement in the terms and/or conditions of the benefit; or for at least one additional benefit; through the aggregation of the user with at least one additional user (See at least C30, “The benefit provided to members of the group who unlock the outcome or to the entire group may increase each time a group member unlocks the outcome.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the user qualifies for either an improvement in the terms and/or conditions of the benefit; or for at least one additional benefit; through the aggregation of the user with at least one additional user, as disclosed by Walker in the system disclosed by Kernahan, for the advantage of providing a method of matching benefits to users, with ability to increase the business effectiveness of the method/system, by incorporated a variety of distribution rules and rewards (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

As per Claim 36, Kernahan discloses an audible message concerning the benefit is delivered. (See at least Para 0163, 24hr time period).   
However, the analogous art of Walker (See at least Abstract and C17L42-C18L20) discloses an audible message concerning the benefit is delivered (See at least C5L45-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein an audible message concerning the benefit is delivered, as disclosed by Walker in the system disclosed by Kernahan, for the advantage of providing a method of matching benefits to users, with ability to increase the business effectiveness of the method/system, by .

Response to Arguments
Applicant's arguments filed on 3/12/2021, with respect to Claims 2-38 and 40-45, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In response to the 101 rejection of Claims 2-43, the Applicant has made the argument that the instant claims are a fortiori and Issue Preclusion / Collateral Estoppel eligible. However, Patent Prosecution is not Patent Litigation; therefore, Issue Preclusion / Collateral Estoppel do not apply.
Furthermore, the Applicant has made the argument that the claims are indeed integrated into a practical application.
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve the correlation of retrieved/ received data, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Although the Applicant analogizes the claimed user interface with the interface claimed in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018). The claims in Core Wireless were directed to “an improved user interface for electronic devices, particularly those with small screens” where the improvement was in “the efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu.” Core Wireless, 880 F.3d at 1363. The Specification supported these improvements over “the prior art interfaces [that] had many deficits relating to the efficient functioning of the computer, requiring a user ‘to scroll around and switch views many times to find the right data/functionality.” Id. The Court found that the disclosure in the Specification regarding the speed of a user’s navigation through various views and windows was improved and that this disclosure “clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.” That is not the case here. Applicants do not identify any disclosure in the Specification demonstrating that the claims are directed to an improvement to the display of an electronic device. The claims here are not directed to an improved user interface and are not analogous to the claims in Core Wireless, but instead “[use] conventional user interface methods to display a data on a computer.” Id. at 1363; cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-43 (Fed. Cir. 2016) (noting a user interface that generates and displays selectable user interface elements from other selectable user interface elements does not transform an otherwise abstract idea into eligible subject matter); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (noting use of a generic computer element like a user Intellectual Ventures ILLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (2017) (noting a user interface that provides little more than an unspecified set of rules for displaying and organizing elements does not recite eligible subject matter).
Furthermore, the Applicant cites Bascom for the legal proposition that the Examiner is required to perform a “combination of elements” analysis. However, Applicant’s reliance on Bascom is misplaced. 
First, there is no such requirement. Once the Examiner has established a prima facie case of patent-ineligibility, the burden rests with Applicants to explain why the Examiner’s determination that claims do not contain an “inventive concept” under Alice step 2, is incorrect, which Applicants have failed to do. 
Second, Bascom's invention was directed to a particular arrangement of filtering software at a specific location, remote from the end-users, with customizable filtering features specific to each end user, shown in Figures 1 and 2 of U.S. Patent No. 5,987,606. Bascom's Figure 1 shows installation of filtering software 121 at ISP server 100 in a single-user local network area network configuration, while Figure 2 shows installation of filtering software 121 at ISP server 100 in a multiple-user local network area network configuration. As shown in Bascom's Figure 1, filtering software 121 is installed at ISP server 100 in a single-user local network area network configuration, whereas in Bascom’s Figure 2, filtering software 121 is installed at ISP server 100 in a multiple-user local network area network configuration. Bascom's claims were directed to a content filtering system including several hardware components: [1] a local client computer, and [2] a remote ISP server coupled to the local client computer and the Internet computer network and configured to associate each network account with (i) one or more filtering schemes and (ii) at least one set of filtering elements in order to implement the associated filtering scheme upon receipt of network access requests.
The Federal Court found Bascom's claims, when considered as “an ordered combination,” contain an “inventive concept” because the “inventive concept” described and claimed in Bascom's patent is Bascom, 827 F.3datl350. According to the Federal Circuit, Bascom's installation of an Internet content filter at a particular network location is “a technical improvement over the prior art ways of filtering such content” because such an arrangement advantageously allows the Internet content filter to have “both the benefits of a filter on a local computer and the benefits of a filter on the [ISP] server” and “to give users the ability to customize filtering for their individual network accounts.” Id. at 1352. As such, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Id.
In contrast to Bascom, however, Applicants’ claims are directed to an abstract idea of “furnishing benefits and benefits information.” No element or ordered combination of elements recited in Applicant’s claims 2-38 and 40-45 contains any “inventive concept” or adds anything “significantly more” to transform the abstract concept (i.e., matching an entity with tangible benefits (Original Claim 1, 2/19/2019) into a patent-eligible application. Alice, 134 S. Ct. at 2357. 
Furthermore, the added computer elements such as a computer system and “GPS” do not transform the abstract idea into a patent-eligible invention. As reviewing courts have observed, “after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR, 773 F.3d at 1256 (citing Alice, 134 S. Ct. at 2358)).
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is 
The Examiner therefore maintains the 35 USC 101 rejections.
In regards to the 102(e) prior art rejection, Applicant makes the following argument: “Kernahan makes clear that - in sharp contrast with the instant invention -- it is directed, limited, and constrained exclusively to electronic coupons; and further even more particularly, to encrypted electronic coupons.”
Applicant’s definition of “benefit” from priority document (60/211228, Page 7) reads as follows: “As used herein, the term “benefits” shall be understood to mean any discounted rate or any other added value available to an entity in addition to those otherwise offered to the general public, businesses, non-profits and charities, governments, educational institutions families, and any other entities.” (Page 7)
Kernahan discloses the following: “[0008] A coupon of the type described herein can be a representation of data enabling a user to obtain a benefit from a merchant.”
Therefore, the Examiner understands the “benefit” disclosed/ claimed by Applicant, and the “Coupon” taught by the prior art of Kernahan to be the same conceptual element, although slightly different wording. Furthermore, Kernahan discloses a coupon also being a “discount” (See at least Fig.7), as claimed by Applicant. The Applicant is also reminded that “coupon” is disclosed as a benefit in Applicant’s priority document (60/211228, pg.13)
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 21, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629